AMASYS CORPORATION FORM 8-K 110425 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 23, 2012 AMASYS CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 0-21555 54-1812385 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 6462 Little River Turnpike, Suite E, Alexandria, Virginia 22312 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (703) 797-8111 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement AMASYS Corporation (“AMASYS” or the “Company”) received an infusion of $5,000 in order to continue its operations in the near-term. The Company executed a $5,000 note with C.W. Gilluly, its Chairman and Chief Executive Officer, pursuant to which C.W. Gilluly advanced the Company $5,000 at a rate of 12% per annum.     Item 9.01. Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description 99.1 Note between AMASYS Corporation and C.W. Gilluly, dated January 23, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. AMASYS CORPORATION Date:January 31, 2012 By: /s/ C.W. Gilluly, Ed.D. Name: C.W. Gilluly, Ed.D. Title: President, Chief Executive Officer and Chief Financial Officer
